DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biedermann et al. (US 2013/0096623 A1).
Claim 10. Biedermann et al. disclose a bone anchoring device comprising: a bone anchoring element (bone anchoring element 1); a receiving part (receiving part 5) for coupling a rod to the bone anchoring element, the receiving part having a first end (first end 9a), a second end (second end 19b) below the first end, a central axis (axis C) extending between the first and second ends, a rod receiving portion (rod receiving 
Claim 11. Biedermann et al. disclose wherein the tool is configured to adjust the locking member to the first configuration while the recess for the rod remains sufficiently unobstructed for the rod to extend therethrough (Figs. 1-20; paras. 0051-0055).  
Claim 12. Biedermann et al. disclose wherein the locking member is configured to maintain the first configuration to keep the head locked while the fixation element is disengaged from the receiving part and the locking member is free from any forces from outside the bone anchoring device (Figs. 1-20; paras. 0051-0055).  
Claim 13. Biedermann et al. disclose wherein the locking member comprises a locking ring (locking ring 8) positionable around the receiving part (Figs. 1-20; paras. 0051-0055).  
Claim 14. Biedermann et al. disclose wherein the receiving part defines an opening (Fig. 11 shows that head receiving portion 19 is open at second end 19b) at the second end for inserting the head of the bone anchoring element (Figs. 1-20; paras. 0051-0055).  
Claim 15. Biedermann et al. disclose wherein the locking member has a first end (see Fig. 20 inset) and an opposite second end (see Fig. 20 inset), and wherein the second engagement structure comprises an abutting surface that is distinct from the first and second ends (Figs. 1-20; paras. 0051-0055).
[AltContent: textbox (Axially Extending Surface)][AltContent: textbox (Upwardly Facing Surface)][AltContent: textbox (First Engagement Structure)]








    PNG
    media_image3.png
    153
    221
    media_image3.png
    Greyscale
[AltContent: connector][AltContent: textbox (Second Engagement Structure)][AltContent: connector][AltContent: textbox (First End)][AltContent: connector][AltContent: textbox (Second End)]







Claims 18-21 and 24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biedermann et al. (US 2013/0085536 A1).
Claim 18. Biedermann et al. disclose a bone anchoring device comprising: a bone anchoring element (bone anchoring element 1); a receiving part (receiving part 5) for coupling a rod to the bone anchoring element, the receiving part having a first end (first end 9a), a second end (free end 17b) below the first end, a central axis extending between the first and second ends, a rod receiving portion (rod receiving portion 9) at 
Claim 19. Biedermann et al. disclose wherein the locking member is configured to maintain the first configuration to keep the head locked while the fixation element is disengaged from the receiving part and the locking member is free from any forces from outside the bone anchoring device (Figs. 1-7 and 25-28; paras. 0074-0080).  
Claim 20. Biedermann et al. disclose wherein the locking member comprises a locking ring (locking ring 8’) positionable around the receiving part (Figs. 1-7 and 25-28; paras. 0074-0080).  
Claim 21. Biedermann et al. disclose wherein the receiving part defines an opening (opening 19) at the second end for inserting the head of the bone anchoring element (Figs. 1-7 and 25-28; paras. 0074-0080).

    PNG
    media_image5.png
    205
    224
    media_image5.png
    Greyscale
[AltContent: connector][AltContent: textbox (Axially Extending Surface)][AltContent: connector][AltContent: textbox (First Region)][AltContent: connector][AltContent: textbox (Second Region)]







    PNG
    media_image7.png
    192
    263
    media_image7.png
    Greyscale
[AltContent: connector][AltContent: textbox (Upwardly Facing Surface)]






Claim 24. Biedermann et al. disclose a bone anchoring device comprising: a bone anchoring element (bone anchoring element 1); a receiving part (receiving part 5) for coupling a rod to the bone anchoring element, the receiving part having a first end (first end 9a), a second end (free end 17b) below the first end, a central axis extending between the first and second ends, a rod receiving portion (rod receiving portion 9) at the first end defining a recess (u-shaped recess 12) for receiving the rod, the recess extending from the first end towards the second end and forming two free legs (legs 12a and 12b), and a head receiving portion (head receiving portion 17) at the second end configured to pivotably receive a head (head 3) of the bone anchoring element; a locking member (locking ring 8’) adjustable relative to the receiving part to exert pressure on the head, the locking member comprising a first portion (portion with rib portions 88a’ and 88b’) configured to extend to an axial position that is below a region of the head that defines a greatest width of the head, a surface (projections 86) formed monolithically with the first portion that is configured to extend into the recess for the rod, and an engagement structure (gap between ribs 881a’ and 882a’ and gap between ribs 882a’ and 882b’); and a fixation element (fixation element 7) configured to engage 
Claim 25. Biedermann et al. disclose wherein the locking member is configured to maintain the first configuration to keep the head locked while the fixation element is disengaged from the receiving part and the locking member is free from any forces from outside the bone anchoring device (Figs. 1-7 and 25-28; paras. 0074-0080).  
Claim 26. Biedermann et al. disclose wherein the locking member comprises a locking ring (locking ring 8’) positionable around the receiving part (Figs. 1-7 and 25-28; paras. 0074-0080).  
Claim 27. Biedermann et al. disclose wherein the receiving part defines an opening (opening 19) at the second end for inserting the head of the bone anchoring element (Figs. 1-7 and 25-28; paras. 0074-0080).

    PNG
    media_image5.png
    205
    224
    media_image5.png
    Greyscale
[AltContent: connector][AltContent: textbox (Axially Extending Surface)]








    PNG
    media_image7.png
    192
    263
    media_image7.png
    Greyscale
[AltContent: connector][AltContent: textbox (Upwardly Facing Surface)]








Allowable Subject Matter
Claims 1-9 are allowed.
Claims 16, 17, 22, 23, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773